This is an appeal by employer and insurance carrier from a decision of the Workmen’s Compensation Board, dated June 10, 1947, which denied the application of the carrier for reconsideration of the question of rate. The claimant was employed as a meat cutter and received a weekly salary of $60 per week, and also $5 each week for meat. Upon these earnings the board granted him compensation due to accidental injuries. On May 8, 1947, the carrier made an application for a review of the successive awards which had been made by the referees. The carrier waited from February 18, 1947, the day of the last hearing, until May, 1947, to submit its request for modification of the question of rate. The board found that the carrier was guilty of laches in making its application for reconsideration pursuant to section 23 of the Workmen’s Compensation Law. Decision unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Brewster, Foster and Russell, JJ.